Citation Nr: 0124690	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a torn medial 
meniscus of the left knee.

2.  Entitlement to service connection for residuals of a 
jammed right little finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1999.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied service connection for a 
torn medial meniscus of the left knee.  This case is also on 
appeal from a January 2000 rating decision that denied 
service connection for residuals of a jammed right little 
finger.  

The November 1999 rating decision also denied service 
connection for a disability of the thoracic spine and for 
bilateral pes planus.  In January 2000 a statement of the 
case (SOC) was sent to the veteran providing him with the 
relevant laws and regulations pertaining to these issues.  
During a July 2001 hearing before the undersigned Board 
member, sitting at the RO, the veteran offered additional 
testimony as to the thoracic spine and bilateral pes planus 
claims.  

Following an opportunity to review the record in detail, 
however, the Board must reluctantly conclude that it does not 
have jurisdiction over these issues.  The veteran failed to 
submit a timely Substantive Appeal and the November 1999 
denials of service connection for a thoracic spine disability 
and bilateral pes planus became final.  The veteran submitted 
a VA Form 9 in March 2000, but it did not address these 
issues.  A Statement of Accredited Representative in Appealed 
Case (In Lieu of VA Form 646) addressing these issues was 
received by VA in June 2001, more than 60 days after the date 
of the sending of the SOC and more than one year after the 
sending of the notice of the rating decision.  As a result, 
the Board finds that these issues are not before the Board.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302 (2001).  
The Board refers the issues of entitlement to service 
connection for a disability of the thoracic spine and 
bilateral pes planus to the RO for proper development and 
adjudication.  



REMAND

The veteran maintains, in substance, that he incurred 
injuries of the left knee and right little finger while on 
active duty and currently suffers from residuals.  
Accordingly, a favorable determination is requested.

Several areas of concern in this case require a remand.  
First, the Board notes that correspondence from the veteran 
received in March 2000 constitutes a timely notice of 
disagreement with the January 2000 denial of service 
connection for the right little finger.  See 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.201, 20.302 
(2001).  The record does not reflect that the veteran has 
been issued a statement of the case for this issue.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral, is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In addition, the veteran's service medical records indicate 
that he received treatment for the left knee and right little 
finger while on active duty.  While the report of a July 1999 
VA general medical examination sets forth findings and a 
diagnosis regarding the veteran's left knee, the report is 
silent regarding complaints, findings, symptoms, or diagnoses 
of the right little finger.

The Board also observes that the veteran's claim was 
certified to the Board on June 5, 2001.  At a July 24, 2001, 
hearing before the undersigned Board member, the veteran 
submitted additional VA treatment records as well as a 
private medical opinion.  The Board respectfully invites the 
attention of the RO to the medical opinions provided in the 
July 2001 report of Dr. McCarthy.  

Under the applicable regulations, an appellant and his or her 
accredited representative must submit additional evidence 
within 90 days following notification of certification and 
transfer of records to the Board.  See 38 C.F.R. § 20.1304(a) 
(2001).  As the veteran submitted the additional medical 
records before the 90-day period expired, they are not 
precluded from being considered in the present appeal.  
Nevertheless, a waiver of the right to readjudication by the 
RO pursuant to 38 C.F.R. § 20.1304(c) (2001) was not 
submitted with the additional 
records.  As a result, the veteran's claim, along with the 
newly submitted evidence, must be remanded to the RO for 
initial consideration.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well 
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas, 1 Vet. App. at 
308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



2.  The RO should review the additional 
evidence provided by the veteran at the 
July 2001 hearing.  If the RO finds that 
this additional evidence permits 
favorable action with regard to the claim 
for service connection for a right little 
finger disability, it may resolve the 
claim on that basis.  If the RO 
determines that favorable action is not 
warranted on the current record, the RO 
should forward the veteran's claims 
folder to an appropriate VA examiner for 
review, and to determine the nature and 
etiology of any disability of the right 
little finger.  Any additional 
examination deemed necessary should be 
performed.  After reviewing the veteran's 
medical records, the examiner should 
indicate whether any current disability 
of the right little finger was incurred 
as a result of active duty and injuries 
incurred therein.  A complete rationale 
for any opinion expressed must be 
provided. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

4.  The RO should adjudicate all issues 
on appeal based on the additional 
evidence submitted or obtained.  If any 
issue remains denied, the veteran and his 
representative should be furnished a 
SSOC.  They should be afforded the 
appropriate period of time within which 
to respond thereto, at their option, as 
provided by governing regulation.  Then, 
if otherwise in order, the case should be 
returned to the Board after compliance 
with all requisite appellate procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


